DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim 1 has been amended into condition for allowance.  Claim 18 is withdrawn, drawn to a different invention, and does not contain limitations of an allowable claim.  The instant application can be placed into condition for allowance by incorporating the limitations of claim 1 into claim 18 or cancelling claim 18.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-17 are allowed.
the prior art of record does not teach or suggest the claimed light adjustable lens (LAL) having the amended property of logarithm of a minimal angle resolved (logMAR) lacking a midrange minimum at the claimed viewing distance.
The closest prior art reference of record is Stanstedt et al. (US 2005/0187622).  Applicants’ arguments on page 6 that Stanstedt is directed towards an embodiment correlating to Figure 17B which dos not possess the claimed logMAR properties due to optimization for near and distant visual acuity, not intermediate acuity as claimed, has been considered and found to be persuasive.  Stanstedt in view of the prior art of record does not teach or suggest a LAL having the claimed combinations of properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767